Title: To George Washington from the New York Committee of Safety, 9 September 1775
From: New York Committee of Safety
To: Washington, George



In Committee of Safety for the Colony of New York [New York City] Septr 9th 1775
Sir:

In the Recess of the Provincial Congress it is the Duty of the Committee of Safety to answer Your favor of the 30th Ulto to our President—We perfectly agree with You that the Instances of Collusion You mention are such Instances of Avarice at such a Time and in such a Cause as call for a severe Scrutiny and examplary Punishment.
Be assured, Sir, that we are vigilant for the Discovery of such Delinquents; and that those who may fall in our Way will not escape their just deserts.
The Gentlemen who informed You of the Arrival of a large

Quantity of Powder and five hundred stand of Arms, perhaps did not know that tho’ they were landed on the East end of Long Island they were immediately transported to New London and did not belong to this Colony or any of its Inhabitants. We have had indeed about three thousand Six hundred Weight of Powder bro’t in, and before its arrival we had not a Barrel in the Colony, except what was most sparingly distributed among individuals.
We deplore the Situation of the Army under Your Command; and were our Abilities equal to our Wishes, we should not fail to contribute to Your immediate Assistance and Supply. We are heartily sorry that your Poverty in the necessary Article in Question, prevents You from availing Yourself of the Advantage of Situation You have lately gained. But be assured, Sir, We have not Powder enough for the necessary Defence of this Colony; especially if any Disaster should happen to General Schuyler, which would render it requisite to give additional Strength and Security to the Northern Parts of this Colony the Inhabitants of which at this juncture are most sparingly supplied with Arms and Ammunition.
We shall immediately forward a Copy of Your Letter to the Continental Congress and write to them on the Subject—The quantity of Powder transported from Long Island to New London were Eight Tons as we have been informed. perhaps an Application to that Colony might prove successful. We are. Sir. most respectfully Your most Obedient humble servants

By Order.Gilbert Livingston Chairman Pro. Temp.

